MEMORANDUM DECISION
                                                                                       FILED
Pursuant to Ind. Appellate Rule 65(D),                                          Apr 07 2016, 10:24 am
this Memorandum Decision shall not be
                                                                                       CLERK
regarded as precedent or cited before any                                        Indiana Supreme Court
                                                                                    Court of Appeals
court except for the purpose of establishing                                          and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Anthony S. Churchward                                    Gregory F. Zoeller
Anthony S. Churchward, P.C.                              Attorney General of Indiana
Fort Wayne, Indiana
                                                         Katherine Modesitt Cooper
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Charles L. Larson,                                       April 7, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         92A04-1510-CR-1648
        v.                                               Appeal from the Whitley Circuit
                                                         Court
State of Indiana,                                        The Honorable James R. Heuer,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         92C01-1501-F4-08



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 92A04-1510-CR-1648 | April 7, 2016              Page 1 of 7
                                          Case Summary
[1]   Charles L. Larson (“Larson”) pled guilty to two counts of Child Molesting, as

      Level 4 felonies;1 ten counts of Child Exploitation, as Level 5 felonies; 2 and ten

      counts of Possession of Child Pornography, as Level 6 felonies. 3 After a bench

      trial, Larson was also convicted of two counts of Child Molesting, as Level 1

      felonies.4 He now appeals his convictions for the two counts of Child

      Molesting as Level 1 felonies, raising for our review the sufficiency of the

      evidence.


[2]   We affirm.



                                    Facts and Procedural History
[3]   Larson was born in 1970. Larson eventually married, and became step-

      grandfather to three girls, K.C., A.C., and E.H. All three girls were, at the time

      of the relevant events, under the age of fourteen, and Larson was greater than

      twenty one years old.


[4]   For several years, the three girls would occasionally spend the night at Larson’s

      home in Columbia City. On numerous such occasions, while the girls were




      1
          Ind. Code § 35-42-4-3(b).
      2
          I.C. § 35-42-4-4(b)(3).
      3
          I.C. § 35-42-4-4(c).
      4
          I.C. § 35-42-4-3(a)(1).


      Court of Appeals of Indiana | Memorandum Decision 92A04-1510-CR-1648 | April 7, 2016   Page 2 of 7
      asleep, Larson would pull down or aside their pants and underwear and take

      photographs of their bare buttocks and genitalia. On some of these occasions,

      Larson would also use his finger or penis to rub along and between E.H.’s and

      A.C.’s buttocks and labia, and would also sometimes use his finger to rub

      E.H.’s and A.C.’s clitorises. The children did not wake up during these events.


[5]   On December 19, 2014, during an investigation of individuals sharing child

      pornography on the Internet, Indiana State Police Sergeant Christopher Cecil

      (“Sergeant Cecil”) traced images suspected to be child pornography to

      Columbia City. Further investigation identified Larson’s home as the source of

      the images.


[6]   Sergeant Cecil, along with Indiana State Police Detective Christopher Toney

      (“Detective Toney”), obtained a search warrant for Larson’s home and his

      computers. On January 23, 2015, Sergeant Cecil and Detective Toney served

      the search warrant. A search of Larson’s computer uncovered numerous

      photographs of the naked buttocks and genitals of the three girls, often with

      Larson’s hand visible in the photograph. A number of other pornographic

      images of children or adults were also found. On some photographs, one of the

      three girls’ faces had been superimposed over the face of an adult female

      engaged in sexual activity.


[7]   Also on January 23, 2015, Sergeant Cecil and Detective Toney interviewed

      Larson. During the interview, Larson admitted to taking the photographs and

      to exposing and touching the three girls while they were sleeping. During this


      Court of Appeals of Indiana | Memorandum Decision 92A04-1510-CR-1648 | April 7, 2016   Page 3 of 7
       interview, Larson agreed to a polygraph examination, which was conducted by

       Indiana State Police Sergeant Matthew Collins (“Sergeant Collins”). Prior to

       that examination, Sergeant Collins also interviewed Larson. Larson again

       admitted to photographing and touching the three girls.


[8]    On January 23, 2015, Larson was charged with three counts of Child

       Molesting, as Level 4 felonies; ten counts of Child Exploitation, as Level 5

       felonies; and ten counts of Possession of Child Pornography, as Level 6

       felonies. On April 6, 2015, the State amended the charging information to add

       two counts of Child Molesting, as Level 1 felonies. On July 27, 2015, the State

       moved to dismiss one count of Child Molesting, as a Level 4 felony. That

       charge was dismissed on August 5, 2015.


[9]    Also on August 5, 2015, Larson pled guilty, without a plea agreement, to all of

       the counts against him except for the two counts of Child Molesting, as Level 1

       felonies. The trial court accepted Larson’s plea, and proceeded to conduct a

       bench trial on the two remaining charges. At the conclusion of the bench trial,

       the court took the matter under advisement.


[10]   On August 14, 2015, the trial court found Larson guilty of the two counts of

       Child Molesting, as Level 1 felonies, and entered judgment against him. On

       September 8, 2015, Larson was sentenced to an aggregate term of imprisonment

       of sixty-three years, with three years suspended to probation.


[11]   This appeal ensued.



       Court of Appeals of Indiana | Memorandum Decision 92A04-1510-CR-1648 | April 7, 2016   Page 4 of 7
                                  Discussion and Decision
[12]   Larson appeals his convictions, contending that there was insufficient evidence

       of penetration. Our standard of review in such cases is well-settled.

               This court will not reweigh the evidence or assess the credibility
               of witnesses. Cox v. State, 774 N.E.2d 1025, 1028 (Ind. Ct. App.
               2002). Only the evidence most favorable to the judgment,
               together with all reasonable inferences that can be drawn
               therefrom will be considered. Id. If a reasonable trier of fact
               could have found the defendant guilty based on the probative
               evidence and reasonable inferences drawn therefrom, then a
               conviction will be affirmed. Id. at 1028-29.


       Sargent v. State, 875 N.E.2d 762, 767 (Ind. Ct. App. 2007).


[13]   Larson was convicted of two counts of Child Molesting, as Level 1 felonies. To

       convict Larson, as charged, the State was required to prove beyond a

       reasonable doubt that Larson knowingly or intentionally performed or

       submitted to “other sexual conduct” with A.C. and E.H. I.C. § 35-42-4-3(a)(1);

       App’x 38-39. “Other sexual conduct” is defined by the Indiana Code to mean

       “an act involving: (1) a sex organ of one (1) person and the mouth or anus of

       another person; or (2) the penetration of the sex organ or anus of a person by an

       object.” I.C. § 35-31.5-2-221.5. On appeal, Larson contends that there was

       insufficient evidence that he penetrated A.C.’s and E.H.’s sex organs.


[14]   Our review of the evidence discloses that during trial, the State admitted into

       evidence without objection from Larson the video recordings of the interviews

       conducted with Larson by Indiana State Police investigators. In each interview,

       Court of Appeals of Indiana | Memorandum Decision 92A04-1510-CR-1648 | April 7, 2016   Page 5 of 7
       Larson admitted to having, on numerous occasions, rubbed his penis or finger

       on A.C.’s and E.H.’s clitorises and labia. Though Larson stated he was careful

       not to attempt penetration of the girls’ vaginas, he said that he couldn’t be sure

       whether he penetrated the labia. However, in the second of these interviews,

       conducted by Sergeant Collins, Larson stated, “Well, if you’re talking about the

       lips here to where the clitoris is like underneath a little bit…then, yes, it would

       have went through there.” (Tr. at 133-34.) Larson immediately clarified, “[n]ot

       my penis.” (Tr. at 134.)


[15]   Also testifying at trial was a sexual assault nurse examiner, Leslie Cook

       (“Cook”). Upon direct examination, the State asked Cook whether, in light of

       her training and experience, Larson’s touching was “inside or outside the

       female sex organ.” (Tr. at 152.) Over Larson’s objection, the trial court

       admitted Cook’s testimony that Larson had touched E.H. and A.C. inside their

       sex organs. This Court has previously held that evidence of “greater

       penetration” is not required to sustain a conviction for similar acts, concluding

       that testimony from a nurse that touching someone on the “clitoral hood…and

       internal structure of the female sex organ,” is sufficient. Stetler v. State, 972

       N.E.2d 404, 407-08 (Ind. Ct. App. 2012), trans. denied. To the extent Larson

       argues otherwise, based solely upon evidence favorable to his position and not

       the judgment, he requests that we reweigh evidence, which we cannot do.


[16]   We accordingly conclude that there was sufficient evidence from which the trial

       court could conclude that Larson committed Child Molesting, as Level 1

       felonies, as charged.

       Court of Appeals of Indiana | Memorandum Decision 92A04-1510-CR-1648 | April 7, 2016   Page 6 of 7
[17]   Affirmed.


       Bradford, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 92A04-1510-CR-1648 | April 7, 2016   Page 7 of 7